                            UNITED STATES DISTRICT COURT


                           WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

JOE STEPHENS                                          CIVIL ACTION NO. 5:19-0944

VERSUS                                                JUDGE TERRY A. DOUGHTY

PAUL J. CARMOUCHE, ET AL.                             MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT


       For the reasons set forth in the Report and Recommendation of the Magistrate Judge,

which are adopted by this Court after having conducted a de novo review of the entire record,

and for those additional reasons set forth in this Court’s Ruling,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s lawsuit is DISMISSED

WITH PREJUDICE as malicious and duplicative.

       IT IS FURTHER ORDERED that his Motion and a Request for an Order to Withdraw

[Doc. No. 10] is DENIED.

       MONROE, LOUISIANA, this 28th day of August, 2019.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
